FILED
                            NOT FOR PUBLICATION                             FEB 29 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50013

               Plaintiff - Appellee,             D.C. No. 2:10-cr-01120-GAF-1

  v.
                                                 MEMORANDUM *
HECTOR KRISTHIAN PALACIOS-
DIAZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     Gary A. Feess, District Judge, Presiding

                            Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN and BYBEE, Circuit Judges.

       Hector Kristhian Palacios-Diaz appeals from his guilty-plea conviction and

51-month sentence for being an alien found in the United States after removal, in

violation of 8 U.S.C. § 1326(a). Pursuant to Anders v. California, 386 U.S. 738



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(1967), Palacios-Diaz’s counsel has filed a brief stating there are no grounds for

relief, along with a motion to withdraw as counsel of record. We have provided

the appellant with the opportunity to file a pro se supplemental brief. No pro se

supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal. We

dismiss in light of the valid appeal waiver. See United States v. Nguyen, 235 F.3d

1179, 1182 (9th Cir. 2000).

      Accordingly, counsel’s motion to withdraw is GRANTED and the appeal is

DISMISSED.




                                          2                                    11-50013